The opinion of the court was delivered by
Watkins, J.
In the court of Recorder Landry an affidavit was made and filed therein of the following tenor and purport, viz.:
“ That one Caroline Dunbar and one Lydia Dunbar did (on) Friday, July 25, 1890, between 1 and 2 o’clock p. m., on Peters avenue, between Green and George streets (and) within the jurisdiction of this honorable court, then and there insult and abuse affiant, in viola - lation of section 9 of city ordinance No. 3121, as amended by ordinance No. 3680.”
Having been arrested and brought before the recorder, the defendants excepted and moved to quash the complaint on several grounds, the only one relied upon here being that “ the affidavit does not describe any offense, either under any known statute of the State, or ordinance of the Oity of New Orleans; and it does not comply with Article 7 of the Constitution.”
This demurrer having been overruled, a trial had, and the defendants found guilty, they have appealed.
The question argued in the brief of defendants’ counsel is that the mere statement in the affidavit, that the defendants did, at a certain time and place, insult and abuse the prosecutor and complainant, is insufficient, because it sets out merely a legal conclusion, and does not set out and particularly specify the acts and abuse, which are the gravamen of the offense charged.
While it may be true that the complaint lodged with the recorder is informal and does not contain the essential averments necessary to the perfection of an indictment in constitutional courts of general and unlimited criminal jurisdiction, it is a non sequiter that it is insuf - *838ñcient or inadequate for the purpose of such proceedings in a. recorder’s courtL-notwithstandiDg it be a court pro hac vice of last resort. In such courts the formalities of criminal procedure in courts-of record are dispensed with ex nieessitate rei.
The charge preferred against the defendants was simply the violation of a municipal ordinance which prohibited a disturbance of the good order and decorum of the community. For the punishment of persons offending such municipal regulations, the power is lodged in municipal officers; and much must be necessarily left to their sound judgment and discretion in the manner of its exercise. We regard the affidavit to be sufficient and the appellants’ complaint unfounded-
judgment affirmed'.